DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14 and 15 recite the limitation "the combination". There is insufficient antecedent basis for this limitation in the claims which are dependent on the method of claim 9.


Claims 16, 17, and 18 are dependent on “the method of claim 7” (claims 16 and 17) and “the method of claim 8” (claim 18), however, claims 7 and 8 are drawn to a therapeutic composition and not a method of treatment. Therefore, there is insufficient antecedent bases for this dependency in the claims. 

Claim 16 recites the limitation "the cancer". There is insufficient antecedent basis for this limitation in the claim.

Claims 17 and 18 recite the limitation "the treatment". There is insufficient antecedent basis for this limitation in the claims. Claims 17 and 18 are dependent on claim 7 and 8, respectively, both of which are drawn to a therapeutic combination and not a method of treatment. 

Claim 17 recites the limitation “wherein treatment reduces tumor growth relative to a reference”. The instant specification defines reference as a “standard or control condition” (page 10, line 5). Based on this definition, the claim is drawn to the treatment reducing tumor growth relative to a standard or control condition. It is unclear how this comparison would be achieved in practice based on the information provided in the disclosure.

Claim Interpretation
Claims 16-18 are rejected under 35 U.S.C. 112(b) as discussed above for their dependency on claims 7 and 8. 
Claim 16 was interpreted as being dependent on claim 10 as claim 10 is drawn to a method of treating cancer and claim 16 is drawn to types of cancers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0209574 A1 (Novartis AG) 27 JUL 2017 (PCT/US2015/053799 published 07 APR 2016).

Regarding claim 1, Novartis teaches a therapeutic combination (page 3, paragraph [0016], “medicament for treating a proliferative disease, e.g., a cancer”) comprising a cyclin D kinase 4/6 (CDK4/6) inhibitor and an anti-PD-L1 antibody or an anti-PD-1 antibody (page , paragraph [0078], “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).

Regarding claim 2, Novartis teaches the therapeutic combination of claim 1 as discussed above.
Novartis further teaches that the CDK4/6 inhibitor is ribociclib (page 8, paragraph [0078]).

Regarding claim 3, Novartis teaches the therapeutic combination of claim 1 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is nivolumab or pembrolizumab (page 8, paragraph [0078]), or pidilizumab (page 4, paragraph [0025]).

Regarding claim 4, Novartis teaches the therapeutic combination of claim 1 as discussed above.
Novartis further teaches that the anti-PD-L1 antibody is MSB0010718C (page 8, paragraph [0078]), MPDL3280A, MEDI-4736 (page 4, paragraph [0030]), or BMS-936559 (page 4, paragraph [0031]).

Regarding claim 5, Novartis teaches the therapeutic combination of claim 1 as discussed above. 
Novartis further teaches the combination comprises a cyclin D kinase 4/6 (CDK4/6) inhibitor and an anti-PD-L1 or an anti-PD-1 antibody (page 8, paragraph [0078], “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).

Regarding claim 6, Novartis teaches the therapeutic combination of claim 1 as discussed above.
Novartis further teaches the combination of the immunomodulator (PD-1 inhibitor or PD-L1 inhibitor) and second agent (a CDK4/6 inhibitor) can be administered together in a single composition or administered separately in two or more different compositions (page 2, paragraph [0011]).

Regarding claim 7, Novartis teaches the therapeutic combination of claim 1 as discussed above.
Novartis further teaches that the combination comprises a cyclin D kinase 4/6 (CDK4/6) inhibitor and an anti-PD-1 antibody (page 8, paragraph [0078], “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).

Regarding claim 9, Novartis teaches a method of reducing tumor growth (page 2, paragraph [0011], “method of treating (e.g., inhibiting reducing, ameliorating, or preventing) a proliferative condition or disorder (e.g., a cancer) in a subject”) the method comprising contacting a tumor cell (page 2, paragraph [0013], “the contacting of the cell with the immunomodulator and the second agent…”) with a cyclin D kinase 4/6 (CDK4/6) inhibitor and an anti-PD-L1 and/or an anti-PD-1 antibody (page 8, paragraph [0078], “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”), thereby reducing tumor growth (page 64, paragraph [0754], “the terms ‘treat’, ‘treatment’ and ‘treating’ refer to the amelioration of at least one measurable physical parameter of a proliferative disorder (e.g., a cancer), such as growth of a tumor”).

Regarding claim 10, Novartis teaches a method of treating cancer in a subject (page 2, paragraph [0011], “method of treating (e.g., inhibiting reducing, ameliorating, or preventing) a proliferative condition or disorder (e.g., a cancer) in a subject”), the method comprising administering to the subject a cyclin D kinase 4/6 (CDK4/6) inhibitor and an anti-PD-1 antibody (page 8, paragraph [0078], “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”), thereby treating the cancer in the subject.

Regarding claim 11, Novartis teaches the method of claim 9 as discussed above. 
Novartis further teaches that the CDK4/6 inhibitor is ribociclib (page 8, paragraph [0078]).

Regarding claim 12, Novartis teaches the method of claim 9 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is nivolumab or pembrolizumab (page 8, paragraph [0078]), or pidilizumab (page 4, paragraph [0025]).

Regarding claim 13, Novartis teaches the method of claim 9 as discussed above.
Novartis further teaches that the anti-PD-L1 antibody is MSB0010718C (page 8, paragraph [0078]), MPDL3280A, MEDI-4736 (page 4, paragraph [0030]), or BMS-936559 (page 4, paragraph [0031]).

Regarding claim 14, Novartis teaches the method of claim 9 as discussed above. 
Novartis further teaches the combination of a CDK4/6 inhibitor and an anti-PD-L1 or anti-PD-1 antibody (page 8, paragraph [0078], “the PD-1 inhibitor, e.g., the anti-PD-1 antibody… or the anti-PD-L1 antibody… is used in combination with a CDK4/6 inhibitor to treat cancer”).

Regarding claim 15, Novartis teaches the method of claim 9 as discussed above.
Novartis further teaches the combination of the immunomodulator (PD-1 or PDL1 inhibitor) and second agent (a CDK4/6 inhibitor) can be administered together in a single composition or administered separately in two or more different compositions (page 2, paragraph [0011]).

Regarding claim 16, Novartis teaches the method of claim 10 as discussed above. 
Novartis further teaches that the cancer is selected from the group consisting of colon cancer, breast cancer, melanoma, prostate cancer, lung cancer (page 65, paragraph [0764]) and cancer of the head or neck (page 65, paragraph [0765]).

Regarding claim 17, Novartis teaches the method of claim 9 as discussed above.
Novartis further teaches that treatment reduces tumor growth (page 64, paragraph [0747], “a ‘therapeutically effective dosage’ preferably inhibits a measurable parameter e.g., tumor growth rate…”).
Regarding claim 18, Novartis teaches the method of claim 9 as discussed above.
Novartis further teaches that the treatment aims to reduce the development of the disease… preventing or delaying the onset or development or progression of the disease or disorder (page 64, paragraph [0755]) and “cure the disease or to have an effect on disease regression or on the delay of progression of a disease” (page 65, paragraph [0756]). By achieving these treatment targets, the subject’s survival would be increased.

Regarding claim 19, Novartis teaches the therapeutic combination of claim 1 as discussed above.
Novartis further teaches a kit comprising the therapeutic combination of claim 1 (page 3, paragraph [0017], “therapeutic kits, that include the immunomodulator…and the second therapeutic agent…and instructions for use”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209574 A1 (Novartis AG) 27 JUL 2017 (PCT/US2015/053799 published 07 APR 2016) in view of NCT02778685 (City of Hope Medical Center) Posted 20 May 2016.

Regarding claim 8, Novartis teaches the therapeutic combination of claim 1 as discussed above. Novartis, however, fails to teach that the CDK4/6 inhibitor is palbociclib.
NCT02778685 is a phase II trial studying how the anti-PD-1 antibody pembrolizumab works when given together with letrozole and palbociclib for the treatment of metastatic breast cancer (page 2, study description, brief summary). NCT02778685 states that pembrolizumab may help the body’s immune system attack the cancer, and may interfere with the ability of tumor cells to grow and spread. Antihormone therapy such as letrozole may lessen the amount of estrogen made in the body which will reduce the grown of the cancer cells and palbociclib may stop the growth of tumor cells by blocking some of the enzymes needed for cell growth (page 2, study description, brief summary).


Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure including:
Kosovec, J.E., et al (2017) CDK4/6 dual inhibitor abemaciclib demonstrates compelling preclinical activity against esophageal adenocarcinoma: a novel therapeutic option for a deadly disease Oncotarget 8(59); 100421-100432. 
Kosovec studied the treatment of esophageal adenocarcinoma (EAC) with CDK4/6 inhibitor abemaciclib. Kosovec teaches that “early preclinical and clinical evidence suggests a potential treatment strategy may be to combine abemaciclib with immunotherapy” and that a recent study had “demonstrated that abemaciclib and anti-PD-L1 antibody combination resulted in complete tumor regression in 50-60% of immunocompetent mice, compared to 0% with PD-L1 monotherapy.” (page 100426, left column paragraph 3 through right column, paragraph 1). 

5 DEC 2016 release by G1 Therapeutics "G1 Therapeutics to Evaluate Trilaciclib (G1T28) in Combination with Immune Checkpoint Inhibitor in small-cell lung cancer". 
In this release, G1 Therapeutics announced a phase 2 clinical trial evaluating the combination of immune checkpoint inhibitor, anti-PD-L1 antibody Tecentriq® (atezolizumab), with a CDK4/6 inhibitor trilaciclib (G1T28) as a first line treatment for patients with small-cell lung cancer. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUDREY L BUTTICE/Examiner, Art Unit 1647                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647